NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                             FILED
                            FOR THE NINTH CIRCUIT
                                                                             NOV 30 2018
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
AMERICAN BROKERAGE NETWORK                       No.    17-16371
and CUNG THAI,
                                                 D.C. No. 3:16-cv-06952-EDL
              Plaintiffs-Appellees,

 v.                                              MEMORANDUM*

AMERICAN GENERAL LIFE
INSURANCE COMPANY; et al.,

              Defendants-Appellants.


                   Appeal from the United States District Court
                       for the Northern District of California
                 Elizabeth D. Laporte, Magistrate Judge, Presiding

                     Argued and Submitted November 16, 2018
                             San Francisco, California

Before: HAWKINS, GRABER, and THACKER,** Circuit Judges.

      Appellees American Brokerage Network and Chung Thai (collectively, “ABN”)

successfully moved to vacate an arbitration award on the basis of “evident partiality,”


      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      **
        The Honorable Stephanie Dawn Thacker, United States Circuit Judge for the
U.S. Court of Appeals for the Fourth Circuit, sitting by designation.
9 U.S.C. § 10(a)(2), due to the arbitrator’s failure to disclose relationships, of which

she was not actually aware, between her law firm and American International Group,

Inc. (“AIG”), as well as certain AIG-affiliated entities. This appeal followed. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, New Regency Prods.,

Inc. v. Nippon Herald Films, Inc., 501 F.3d 1101, 1105 (9th Cir. 2007), and reverse.

      Given the arbitrator’s disclosure that AIG was a former client of her firm, ABN

had some duty to inquire about the nature of that relationship. See Fid. Fed. Bank,

FSB v. Durga Ma Corp., 386 F.3d 1306, 1313 (9th Cir. 2004); Lucent Techs. Inc. v.

Tatung Co., 379 F.3d 24, 28 (2d Cir. 2004). But ABN asked no questions and

proceeded with the hearing. Further, the laborious efforts required to discover the

undisclosed relationships give credence to the reasonableness of the arbitrator’s

investigation. See New Regency, 501 F.3d at 1110 (arbitrators have a duty to “make

a reasonable effort to inform themselves of any interests or relationships” subject to

disclosure) (citation omitted). Lastly, the undisclosed relationships, considered in

light of those the arbitrator did disclose, are insufficient to create a “[r]easonable

impression of partiality.” Schmitz v. Zilveti, 20 F.3d 1043, 1047 (9th Cir. 1994)

(citation omitted).

      The district court is instructed to enter judgment on the arbitration award.

      REVERSED and REMANDED with instructions.


                                           2